F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                      December 19, 2005
                                  TENTH CIRCUIT
                                                                        Clerk of Court


KENNETH L. YORK,

          Plaintiff-Appellant,

v.

JUANITA A. McCULLEY;                                   No. 05-1455
DEPARTMENT OF DEFENSE; U.S.                       (District of Colorado)
SECRET SERVICE; CENTRAL                        (D.C. No. 05-CV-1324-ZLW)
INTELLIGENCE AGENCY;
FEDERAL BUREAU OF
INVESTIGATION; DEPARTMENT
OF JUSTICE,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO and MURPHY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Kenneth L. York appeals the district court’s dismissal of

the civil rights action he brought pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). The district

court dismissed the action because York failed to file a second amended

complaint as ordered by the court. York also seeks to proceed in forma pauperis

on appeal.

      York filed an initial complaint on July 15, 2005 and an amended complaint

on July 26, 2005. The magistrate judge concluded that York’s amended complaint

failed to comply with the pleading requirements of Rule 8 of the Federal Rules of

Civil Procedure because it did not set forth a short and plain statement of his

claims, specify the constitutional right or rights that allegedly have been violated,

or clearly state the relief sought. York was ordered to file a second amended

complaint and specifically warned that the failure to do so within thirty days

would result in the dismissal of his suit. York did not comply with the order and

the district court dismissed the action without prejudice on September 21, 2005.

      The Federal Rules of Civil Procedure permit a district court to dismiss an

action for failure to comply with a court order. See Fed. R. Civ. P. 41(b). This

court reviews such dismissals for abuse of discretion. See Mobley v. McCormick,


                                          -2-
40 F.3d 337, 340 & n.1 (10th Cir. 1994). Upon review of the entire record, we

conclude that the district court did not abuse its discretion when it dismissed

York’s action. Although York filed several letters, documents, and motions after

he was ordered to amend his complaint, none of those filings contain a short and

plain statement of his claims and, thus, they do not comply with the pleading

requirements of Rule 8 or the district court’s order. Further, York received

adequate notice from the district court that his action would be dismissed if he

failed to cure the deficiencies in his complaint.

      Accordingly, we affirm the district court’s dismissal of York’s suit.

York’s motion to proceed in forma pauperis on appeal is granted.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -3-